*214Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Otis Samuel, Jr., appeals the district court's order denying Samuel’s 18 U.S.C. § 3582(c)(2) (2012) motion for sentence reduction based on Amendment 782 to the U.S. Sentencing Guidelines Manual (2014). We have reviewed the record and •find no reversible error. Accordingly, we affirm the district court’s order. United States v. Samuel, No. 4:13-cr-00321-RBH-1 (D.S.C. July 24, 2015); see United States v. Brown, 653 F.3d 337, 340 (4th Cir.2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.